C. A. 9th Cir. Motion of Sperry Corp. et al. for leave to file a brief as amici curiae granted. Motion of Bank Markazi Iran for leave to intervene granted. Motion of the Islamic Republic of Iran and the Atomic Energy Organization of the Government of Iran for leave to intervene as respondents granted. Motion of the Solicitor *933General to expedite consideration of the petition for writ of certiorari before judgment granted. Certiorari before judgment granted. Request of the Solicitor General to expedite the schedule for briefing and oral argument granted. The parties shall exchange and file opening briefs by 3:00 p.m. on June 19, 1981, and any reply briefs shall be exchanged and filed by 3:00 p.m. on June 23, 1981. Oral argument is set for June 24, 1981, at 10:00 a.m. Justice Rehnquist dissents.